         Case 1:19-cv-03644-PAE Document 71 Filed 07/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BRETT STEININGER,

                                         Plaintiff,                      19 Civ. 3644 (PAE)
                         -v-
                                                                               ORDER
 TRIBUNE BROADCASTING COMPANY, LLC, WPIX,
 LLC, and CHRISTOPHER S. TZIANABOS,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

        At yesterday's conference, the Comi resolved defendants' motion in limine. The Clerk of

Court is respectfully directed to terminate the motion pending at docket 65.

       The Court also directed counsel to submit, by July 30, 2021, a letter indicating any

periods of unavailability for trial in the fourth quarter of 2021.

       Finally, the Comi directed the parties, by August 27, 2021, to submit a joint letter

(1) attaching any exhibits to which a party has objected in the joint pretrial order; and (2) for

each exhibit, setting out (a) the basis for the objection, and (b) the proponent's response.

        SO ORDERED.




                                                               United States District Judge
Dated: July 27, 2021
       New York, New York
